UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 14-7153


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RICKY LEE VANCE,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.      Glen E. Conrad, Chief
District Judge. (1:94-cr-00022-GEC-RSB-1; 1:14-cv-80759-GEC)


Submitted:   October 21, 2014             Decided:   October 24, 2014


Before SHEDD, DUNCAN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ricky Lee Vance, Appellant Pro Se.         Steven Randall Ramseyer,
Assistant United States Attorney,         Abingdon, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ricky Lee Vance seeks to appeal the district court’s

order treating his motion for a writ of error coram nobis as a

successive 28 U.S.C. § 2255 (2012) motion and dismissing it on

that    basis.      The    order   is       not    appealable     unless   a    circuit

justice    or    judge    issues   a    certificate        of   appealability.       28

U.S.C. § 2253(c)(1)(B) (2012).                   A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2012).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating           that   reasonable   jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see     Miller-El     v.    Cockrell,      537   U.S.   322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                         Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Vance has not made the requisite showing.                           Accordingly,

although we grant Vance’s motion for leave to ammend his appeal,

we deny a certificate of appealability, deny his motion for the

appointment of counsel, and dismiss the appeal.

                                             2
            We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                    DISMISSED




                                     3